Order filed, June 15, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00475-CV
                                 ____________

             IN THE INTEREST OF L.E.B, A CHILD, Appellant

                                         V.

                                     , Appellee


                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. 10FD0110


                                     ORDER

      The reporter’s record in this case was due May 28, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Lynnette D. Erskine, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM